DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to papers filed 01/04/2021.
Claims 1, 31-32, and 35-37 have been amended.
No claims have been newly added or newly canceled.
Claims 1, 3-13, 16-17, 19-27 and 30-37 are currently pending.

Claims 31-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/08/2019.
Claims 3, 4, 6 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected specie, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/08/2019.

Claims 1, 5, 7-13, 17, 19-27, and 30 have been examined on the merits.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to amendments. The following rejections and/or objections are .






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 7-9, 13, 17, 19-22, 23, 26, 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Robin, Jarno (WO 2012/045769-from IDS filed 10/26/2017) in view of Goudar et al (WO 2015/188009-from IDS filed 10/26/2017) and Liu et al (US 2010/0098725-newly cited).
The amended claims are drawn to a method of harvesting a cell product from a fed batch culture using alternating tangential flow (ATF) filter, the method comprising: 
producing a cell product in a fed batch culture until the cell product reaches a harvest concentration; harvesting the cell product by passing the culture through an the ATF filter;
wherein, if the viable cell density is above [[below]] a first value, the ATF filter is operated in diafiltration mode, and 
wherein, if the viable cell density is below [[above]] the first value, the ATF filter is operated in concentration mode until the viable cell density reaches the first value or the culture medium reaches a predetermined volume;
extracting the liquid containing cell product from an outlet of the ATF filter 

Regarding claims 1 and 17, Robin teaches a method of harvesting a cell product from a cell culture (a process for the production of a haemostasis protein by continuous perfusion culturing of a cell culture in suspension, said cell culture expressing said haemostasis protein into said culture suspension; page 1, lines 4-6), the method comprising: culturing cells in a starting volume of culture medium (the working volume; page 7, line 13; Table 1) until the cells have produced a cell product at a harvest concentration in the culture medium (the clarified liquid harvested from the process has a concentration of the desired protein; page 3, line 14), wherein the cells are cultured in a cell culture system including a bioreactor connected to an alternating tangential flow, ATF, device (an ATF system is generally composed of a diaphragm in 
Robin also discloses wherein the predetermined volume is lower than the starting volume (the process may be bled to remove unfiltered cell culture suspension in order to balance the volume of liquid being harvested and the volume of liquid being added to 
Robin does not specifically describe wherein the culture is fed-batch or concentrated fed-batch.
Goudar teach that it will be appreciated by the skilled practitioner that cell cultures and culturing runs for protein production can include batch culture, fed-batch culture, perfusion culture or combinations thereof (page 31 lines 25-29, page 32 lines 3-24) and specifically including a perfusion system with ATF (page 25, lines 13-16). The cell cultures can be supplemented with concentrated feed medium containing nutrients and amino acids which are consumed during the course of the production phase of the cell culture (concentrated fed-batch) (page 26 lines 14-16).
One of ordinary skill in the art would have been motivated to include fed-batch culture or concentrated fed-batch culture in the method of Robin because Goudar suggest that these culture systems are all suitable and beneficial for the culturing of mammalian cells for protein production as art recognized equivalents. One of ordinary skill in the art would have been motivated to harvest/drain to keep the volume at the same (100%) as the starting volume to avoid overfilling the bioreactor during concentrated fed-batch culture and to maintain sufficient nutrients for the cells to remain viable and enhance production of the desired protein. One of ordinary skill in the art would have had a reasonable expectation of success because both Robin and Goudar are culturing mammalian cells for the production of protein products and Robin does indicate that a batch culture can be used in their method as well (page 6 lines 19-20).

Robin does not specifically teach including diafiltration and concentration modes with the ATF filter.
Gouda teach that cell expressed recombinant proteins may be subjected to one or more processing steps including harvest, purification, and ultrafiltration/diafiltration into a suitable pharmaceutical formulation and/or storage (page 42 line 25- page 43 line 2). The expressed recombinant proteins can be captured in the harvest permeate (page 43 lines 3-4).
Liu teach a method for cultivating cells for production of a cell product and include the use of an ATF filter to harvest the cell product in their method (page 16 para 133). The ATF filter may be used in conjunction with purification methods as well (page 16 para 135) including concentration and/or buffer exchange (page 17 para 146) such as concentration by ultrafiltration and buffer exchange by diafiltration (page 19 para 158-168).
One of ordinary skill in the art would have been motivated to use purification methods, such as ultrafiltration and diafiltration in conjunction with the ATF filter in the method of Robin because Gouda and Liu teach that these purification methods allow for an improved purified product when using an ATF filter to harvest cell products. One of ordinary skill in the art would have had a reasonable expectation of success because Robin, Goudar and Liu are all culturing mammalian cells for the production of protein products.
Regarding claim 5, Robin teaches the method of claim 1, and Robin further discloses wherein the fluid medium used to refill the bioreactor comprises cell culture 
Regarding claims 7 and 21, Robin teaches wherein the refilling comprises simultaneously refilling the bioreactor at a rate equal to the rate of extracting the liquid from the ATF outlet (continuous perfusion process to culture cells; page 3, line 9).
Regarding claim 8, Robin teaches the claimed method as described above, but does not specifically state that the draining and refilling are performed sequentially. 
However, one of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because draining before refilling would allow control and optimization of the amount of nutrients and waste products that the cells are exposed to and thus provide for better cell viability. This order of steps would also prevent overfilling of the bioreactor as well.

Regarding claim 9, Robin teaches wherein the refilling and draining steps are performed two or more times (continuous perfusion process to culture cells; page 3, line 9).
Regarding claim 13, Robin teaches to drain the fluid medium at a filter flux of approximately 2 to 30 liters/meter2/hour, LMH (10 volume per day and a working volume is 4L which is approximately 1.6L/meter2/hour; page 4, lines 30-31; Table 1).
Regarding claims 19 and 20, Robin teaches wherein the ATF is composed of a diaphragm and a filter and wherein the filter is preferably a hollow fiber filter with a pore 
Regarding claims 22 and 23, Robin teaches the claimed method as described above, but does not specifically teach draining, extracting and refilling before the cells have produced all the cell product to be harvested at the conclusion of the culture process or starting these steps 1-8 days before the cells have produced the cell product at the harvest concentration in the fluid medium.
However, one of ordinary skill in the art would have been motivated to start the harvesting process of draining, extracting and refilling at least one day before the cells have produced all the cell product to be harvested with a reasonable expectation of success as this would allow cell products to accumulate, refreshing of culture medium and optimization of the cell density for protein production.
Regarding claim 26, Robin teaches the claimed method as described above, but does not teach wherein a final harvesting step is conducted at a second flow rate different from the first flow rate.
Goudar teach methods for culturing mammalian cell cultures and harvesting recombinant proteins from the cultures (page 1 lines 9-10) using an alternating tangential flow filtration (page 6 lines 4-6, page 34, lines 7-13). Starting with a first perfusion flow rate and gradually increasing the flow rate to a different second flow rate and collecting the permeate samples at the same rate as the perfusion rate is suggested as beneficial and suitable (page 53, lines 10-12, page 55, lines 7-8, page 57, lines 22-23). The protein product was carried in the permeate and collected as part of the harvest permeate (page 54, lines 7-8).

Regarding claim 27, Robin teaches the claimed method as described above, but does not specifically teach wherein a final draining step results in less than about 20% of the starting volume remaining in the bioreactor.
However, one of ordinary skill in the art would have been motivated to leave as little volume as possible after the final draining step with a reasonable expectation of success to maximize the amount of product collected and to reduce waste of cells and product left behind to be discarded after the end of the harvest.
Regarding claim 30, Robin teaches the claimed method as described above, but does not teach wherein the cell product is a monoclonal antibody.
Goudar teach wherein CHO cells are used to produce the recombinant protein and that the recombinant protein can include various types of antibodies, a recombinant fusion protein or a cytokine (page 6 lines 18-21). Goudar suggest that new process methods that provide improvements in recombinant protein production and recovery are valuable in the manufacture of protein therapeutics (page 2 lines 14-21).
One of ordinary skill in the art would have been motivated to modify the method of Robin to culture recombinant cells for the production of recombinant monoclonal 
Therefore the combined teachings of Robin, Goudar et al and Liu et al render obvious Applicant’s invention as claimed.



Claims 10, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Robin, Jarno (WO 2012/045769-from IDS filed 10/26/2017) in view of Goudar et al (WO 2015/188009-from IDS filed 10/26/2017) and Liu et al (US 2010/0098725-newly cited) as applied to claims 1, 5, 7-9, 13, 17, 19-22, 23, 26, 27 and 30 above, and further in view of Tijsterman, Jacob Arthur (WO 2014/073967).
Regarding claims 10-12, Robin teaches the claimed method as described above, but does not teach wherein the draining, extracting, refilling and repeating take less than 18 hours or less than 6 hours or wherein the draining and extracting take less than 2.5 hours.
Tijsterman teach methods of culturing mammalian cells, specifically CHO cells, for the production of monoclonal antibodies (abstract, page 1). An ATF apparatus is 
One of ordinary skill in the art would have been motivated to carrying out the harvest, draining and extracting processes as quickly as possible, within a number of hours, because Tijsterman teach that the separation process of the full bioreactor contents must be completed within a number of hours for reasons of cell viability (page 15 lines 22-23). One of ordinary skill in the art would have arrived at the claimed ranges through routine optimization and experimentation as these values would have affected the cell viability of the cultures and thus the quality and quantity of the product produced. One of ordinary skill in the art would have had a reasonable expectation of success because both Robin and Tijsterman are using CHO cells to produce recombinant proteins for therapeutic use 
Therefore the combined teachings of Robin, Goudar et al, Liu et al and Tijsterman render obvious Applicant’s invention as claimed.


Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Robin, Jarno (WO 2012/045769-from IDS filed 10/26/2017) in view of Goudar et al (WO 2015/188009-from IDS filed 10/26/2017) and Liu et al (US 2010/0098725-newly cited) as applied to claims 1, 5, 7-9, 13, 17, 19-22, 23, 26, 27 and 30 above, and further in view of Zhang et al (US 2014/0004097).
Regarding claims 24 and 25, Robin teaches the claimed method as described above, but does not explicitly state that an extracting and refilling volume is less than 1.0 vessel volume exchanged per day (VVD) or less than 0.5 VVD.
Zhang teach methods of culturing cells to produce recombinant proteins (page 1 para 6), specifically CHO cells (page 2 para 13), and suggest that suitable VVD perfusion rates for fresh medium relative to working volume are about 0.5, 0.55, 0.6, 0.65, 0.7, 0.75, 0.8, 0.85, 0.9, 0.95 or 1.0 (page 17 para 153). A VVD of about 0.5 includes values slightly lower than 0.5 as well.
One of ordinary skill in the art would have been motivated to optimize the VVD in the method of Robin to a VVD of less than 1.0 or less than 0.5 because Zhang suggest that these are suitable values for VVD in a perfusion process for the harvest of recombinant proteins. One of ordinary skill in the art would have had a reasonable expectation of success because both Robin and Zhang are using CHO cells to produce recombinant proteins for therapeutic use 
Therefore the combined teachings of Robin, Goudar et al, Liu et al and Zhang et al render obvious Applicant’s invention as claimed.



Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5, 7-13, 17, 19-27, and 30 have been considered but are moot because they do not apply to the new grounds of rejection above.


Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632